BELCHER, C. C.
This case was submitted to the court below upon an agreed statement of the facts, and findings were, therefore, not necessary. Besides, the court, in its decision of the case, recited the facts substantially as they were agreed to, and these facts, and the conclusions of law thereon, were separately stated. The exact point involved in this case was decided in Hay v. Hill, 65 Cal. 383, 4 Pac. 378. We are satisfied that that decision was right. Upon the authority of that case, the judgment here should be affirmed.
We concur: Searls, C.; Foote, C.
By the COURT.—For the reasons given in the foregoing opinion the judgment is affirmed.